DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-22 have been cancelled. Claims 23-30 have been added. Claims 23-30 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz et al. (Hereafter, “Karczewicz”) [US 2020/0077117 A1] in view of J. Sole et al., "Transform Coefficient Coding in HEVC," in IEEE Transactions on Circuits and Systems for Video Technology (Hereafter, “Sole”).
In regards to claim 23, Karczewicz discloses an encoder ([Fig. 7] video encoder 200) comprising: memory ([Fig. 7] video data memory 230); and a processor coupled to the memory and which, in operation, performs Context-Based Adaptive Binary Arithmetic Coding (CABAC) ([0018] a device for encoding video data includes a memory configured to store video data and one or more processors implemented in circuitry [0032] FIG. 11 is a block diagram illustrating a context adaptive binary arithmetic coding (CABAC) coder in a video encoder. [0080] To perform CABAC, video encoder 200 may assign a context within a context model to a symbol to be transmitted. The context may relate to, for example, whether neighboring values of the symbol are zero-valued or not. The probability determination may be based on a context assigned to the symbol. Entropy encoding unit 220 may perform one or more entropy encoding operations on the syntax elements, which are another example of video data, to generate entropy-encoded data. For example, entropy encoding unit 220 may perform a context-adaptive variable length coding (CAVLC) operation, a CABAC operation, a variable-to-variable (V2V) length coding operation, a syntax-based context-adaptive binary arithmetic coding (SBAC) operation, a Probability Interval Partitioning Entropy (PIPE) coding operation, an Exponential-Golomb encoding operation, or another type of entropy encoding operation on the data.), wherein in prediction residual coding of a current block ([0062] This disclosure may generally refer to coding (e.g., encoding and decoding) of pictures to include the process of encoding or decoding data of the picture. Similarly, this disclosure may refer to coding of blocks of a picture to include the process of encoding or decoding data for the blocks, e.g., prediction and/or residual coding. [0072] Video encoder 200 encodes video data for CUs representing prediction and/or residual information, and other information. The prediction information indicates how the CU is to be predicted in order to form a prediction block for the CU. The residual information generally represents sample-by-sample differences between samples of the CU prior to encoding and the prediction block.), the processor, in operation, encodes a plurality of flags by CABAC, each of the plurality of flags relating to a coefficient included in the current block ([0104] For the current scan position (see the black square with the X in FIG. 4), video encoder 200 and video decoder 300 may determine the context indices for the SIG, Par, Gt1, and Gt2 flags, denoted as ctxIdxSig, ctxIdxPar, ctxIdxGt1, and ctxIdxGt2, based on the Y positions. To determining ctxIdxSig, ctxIdxPar, ctxIdxGt1, and ctxIdxGt2, video encoder 200 and video decoder 300 first determine three variables, numSig, sumAbs1, and d.); determines a base level according to whether a number of encoded flags has reached a limit ([0120] FIG. 5A shows an example scan order for syntax elements. In the example of FIG. 5A, in a first pass, video encoder 200 and video decoder 300 code SIG, Par, and Gt1 flags until a threshold number of regular coded bins is reached. In the example of FIG. 5A, the threshold number of regular coded bins is represented as C1 and occurs at coefficient K. Once the threshold number of regular coded bins is reached, then video encoder 200 and video decoder 300 may code the remaining flags for coefficient K, such as Par and Gt1 if present for coefficient K, using regular coded bins and then the first pass is complete. In a second pass, video encoder 200 and video decoder 300 code Gt2 flags until a second threshold number of regular coded bins is reached. In the example of FIG. 5A, the second threshold number of regular coded bins is represented as C2 and occurs at coefficient j. Depending on the particular coding scenario, coefficient j may be any of coefficients 1 through N. After coding the Gt2 flag for coefficient j, the second pass is complete.); calculates an estimated absolute value of the coefficient based on a sum of absolute values of five neighboring coefficients of the coefficient in the current block ([0103] FIG. 4 shows an illustration of a template that can used for selecting probability models. Block 150 represents a transform unit. Position X in block 150 represents a current scan position, and positions Y in block 150 represent the local neighbourhood used for determining a probability model for the current scan position. [0126] This disclosure describes techniques for a modified ricePar derivation that depends on the sum of absolute values of neighboring coefficients. The neighboring coefficients may, for example, be the same neighboring coefficients identified in FIG. 4 or may be different coefficients. [0128] Video encoder 200 and video decoder 300 may be configured to derive a ricePar as follows. Video encoder 200 and video decoder 300 calculate a sum of absolute values (i.e., absolute coefficient values) of the coefficients in the context template. [0126] This disclosure describes techniques for coding remLevel values for coefficients that are not regular bin coded in the first pass, that is, the remaining coefficients of a CG after reaching the C1 regular coded bin threshold. This disclosure describes techniques for a modified ricePar derivation that depends on the sum of absolute values of neighboring coefficients. The neighboring coefficients may, for example, be the same neighboring coefficients identified in FIG. 4 or may be different coefficients.); derives a rice parameter based on the estimated absolute value and the base level ([0121] Video encoder 200 and video decoder 300 may code the remLevel part of the coefficients, whose prefix bins are coded as regular bins in the first and second passes, using the scheme described in JVET-K0072 where a Rice Parameter (ricePar) is determined following the following rule: [0122] If sumAbs−numSig is less than 12, ricePar is set equal to 0; [0123] Otherwise, if sumAbs−numSig is less than 25, ricePar is set equal to 1; [0124] Otherwise, ricePar is set equal to 2.); and encodes a remainder value of the coefficient using the derived rice parameter ([0125] The ricePar is used to derive the threshold to switch between bypass coded Golomb-Rice code and the Exponential-Golomb code JVET-K0072 as illustrated in FIG. 6. [0126] This disclosure describes techniques for coding remLevel values for coefficients that are not regular bin coded in the first pass, that is, the remaining coefficients of a CG after reaching the C1 regular coded bin threshold. This disclosure describes techniques for a modified ricePar derivation that depends on the sum of absolute values of neighboring coefficients. The neighboring coefficients may, for example, be the same neighboring coefficients identified in FIG. 4 or may be different coefficients. [0134] In some examples, the g_auiGoRiceParsCoeff[32] table above may also be used to derive the ricePar for template based coding of remLevel coding for coefficients that were partially coded in the first and second passes, or more specifically, for partially context coded coefficients in the third pass that are half of the remainder of level after coding sig+gt1+par+(gt2<<1) in the first and second passes. As half of the remainder level is coded, the output of the ricePar lookup table that is used for full absolute coefficient coding of completely bypass coded bins may be reduced by 1 to code the half of remainder values in the third pass.).
Sole discloses an encoder ([Section I] encoder) comprising: a processor ([Section I] processing units) and which, in operation, performs Context-Based Adaptive Binary Arithmetic Coding (CABAC) ([Page 1766, Section II] HEVC has a single entropy coding mode based on the context adaptive binary arithmetic coding (CABAC) engine that was also used in H.264/AVC.), wherein in prediction residual coding of a current block ([Section I] Prediction and residual coding), the processor, in operation, encodes a plurality of flags by CABAC, each of the plurality of flags relating to a coefficient included in the current block ([Page 1768, Section III, Section B] Each scan pass Fig. 2. Coefficient groups for 8 × 8 TB. codes a syntax element for the coefficients within a CG, as follows. 1) significant−coeff−flag: significance of a coefficient (zero/nonzero). 2) coeff−abs−level−greater1−flag: flag indicating whether the absolute value of a coefficient level is greater than 1. 3) coeff−abs−level−greater2−flag: flag indicating whether the absolute value of a coefficient level is greater than 2. 4) coeff−sign−flag: sign of a significant coefficient (0: positive, 1: negative). 5) coeff−abs−level−remaining: remaining value for absolute value of a coefficient level (if value is larger than that coded in previous passes).); determines a base level according to whether a number of encoded flags has reached a limit ([Page 1771, Section B] Let the baseLevel of a coefficient be defined as baseLevel = significant_coeff_flag + coeff_abs_level_greater1_flag + coeff_abs_level_greater2_flag (6) where a flag has a value of 0 or 1 and is inferred to be 0 if not present).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Karczewicz with the teachings of Sole. The motivation behind this modification would have been to allow for greater efficiency [See Sole].

In regards to claim 24, the limitations of claim 23 have been addressed. Karczewicz discloses wherein the plurality of flags includes: a first flag indicating whether the coefficient is zero or not ([0091] the significance flag (SIG) of a coefficient indicating the coefficient is zero or non-zero [0094] “sig_coeff_flag”); a second flag indicating whether the coefficient is an odd number or an even number ([0094] The syntax element “par_level_flag” is equal to 0 if absLevel is an odd number and is equal to 1 if absLevel is an even number.); a third flag indicating whether an absolute value of the coefficient is equal to or larger than a first threshold value ([0094] The syntax element “rem_abs_gt1_flag” is equal to 1 if absLevel is greater than 2; otherwise, this flag is equal to 0.); and a fourth flag indicating whether the absolute value of the coefficient is equal to or larger than a second threshold value that is larger than the first threshold value ([0094] The syntax element “rem_abs_gt2_flag” is equal to 1 if absLevel is greater than 4; otherwise, the flag is equal to 0.).

In regards to claim 25, the limitations of claim 23 have been addressed. Karczewicz discloses wherein the five neighboring coefficients ([0126] This disclosure describes techniques for coding remLevel values for coefficients that are not regular bin coded in the first pass, that is, the remaining coefficients of a CG after reaching the C1 regular coded bin threshold. This disclosure describes techniques for a modified ricePar derivation that depends on the sum of absolute values of neighboring coefficients. The neighboring coefficients may, for example, be the same neighboring coefficients identified in FIG. 4 or may be different coefficients.) include: a first neighboring coefficient located next to a right side of the coefficient ([Fig. 4] Y located to the right of the X); a second neighboring coefficient located next to a right side of the first neighboring coefficient ([Fig. 4] Y located to the right of the Y located to the right of the X); a third neighboring coefficient located below the coefficient ([Fig. 4] Y located below the X); a fourth neighboring coefficient located below the third neighboring coefficient ([Fig. 4] Y located below the Y below the X); and a fifth neighboring coefficient located next to a right side of the third neighboring coefficient ([Fig. 4] Y located to the right of the Y below the X).

In regards to claim 26, the limitations of claim 23 have been addressed. Karczewicz discloses wherein the encoding of the plurality of flags and the encoding of the remainder value are repeated for each of a plurality of coefficients included in the current block until the number of encoded flags reach the limit ([0096] FIG. 3 shows an example order for the five syntax elements for all the absLevels values in a CG. The order in FIG. 3 shows the order of the syntax elements representing absLevels in a CG as in WET-K0072. [0097] The positions in a CG are scanned in up to three passes. In the first pass (labeled Pass #1 in FIG. 3), the flags SIG, Par, and Gt1 are parsed for each of coefficients 0 through 15. If the SIG flag for a particular coefficient is zero, then that coefficient does not have an associated Par or Gt1 flag. Thus, in the first pass, only non-zero SIG flags are followed by corresponding Par and Gt1 flags. After the first pass, a partial absLevel, denoted as absLevel1, for each position can be determined as shown in (2). [0098] If there is at least one non-zero Gt1 in the first pass, then the second pass (Pass #2 in FIG. 3) is scanned. In the second pass, Gt2 flags for the coefficients with non-zero Gt1s are parsed. The bins in the first and second passes may all be regular coded, meaning the probability distribution of the bin is modeled by a properly selected context model as described in more detail below. If there is at lease one non-zero Gt2 in the second pass, then a third pass (Pass #3 in FIG. 3) is scanned, and rem values of the coefficients with non-zero Gt2s are parsed. As a rem value is not binary, the bins of the binarized version of a rem value may all be bypass-coded, meaning the bins are assumed to be uniformly distributed and no context selection is needed.).

Claim 27 lists all the same elements of claim 23, but in method form rather than encoder form. Therefore, the supporting rationale of the rejection to claim 23 applies equally as well to claim 27. 

Claim 28 lists all the same elements of claim 24, but in method form rather than encoder form. Therefore, the supporting rationale of the rejection to claim 24 applies equally as well to claim 28. 

Claim 29 lists all the same elements of claim 25, but in method form rather than encoder form. Therefore, the supporting rationale of the rejection to claim 25 applies equally as well to claim 29. 

Claim 30 lists all the same elements of claim 26, but in method form rather than encoder form. Therefore, the supporting rationale of the rejection to claim 26 applies equally as well to claim 30. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482